DETAILED ACTION 
The office action is in response to the amendment filled on 8/9/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
4.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Rejections - 35 USC § 103
5.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 1 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore (20130036754) in view of Burstein (20030193307).
Regarding claim 1.   Moore disclose a thermal management system (100, figure 1) comprising: a temperature sensor (135) to detect temperature (through override 

Moore does not disclose the temperature sensor being less than a temperature threshold based on a temperature rating of the fan.

Burstein disclose (figure 1B) the temperature sensor (temperature sensor 45) being less than a temperature threshold based on a temperature rating of the fan ( If the temperature falls below a minimum temperature threshold temperature monitor 46 may instruct speed controller 42 to turn the fan off. If the fan has been turned off, and temperature monitor 46 receives an indication that the temperature of the zone has 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Moore invention with the circuit as disclose by Burstein in order to reduce the current such that the fan operates at a minimum speed, the amount of audible noise generated by the fan during startup may be kept to a minimum level.

Regarding claim 14.  Moore disclose a method of thermal management (100, figure 1), comprising: supplying electric power to a fan (The A/C controller 160 may generate a signal such as by applying a voltage to a wire such as a yellow wire to instruct a fan controller 144 to turn on the fan 146 at a high fan speed) (para. 0042) , from an electronic circuit breaker (ECB), the fan circulating air to cool one (the logic 247 may adjust the fan-off time by a couple seconds by energizing the coil of fan switch 250 prior to temperature sensor 240 changing states so that the drop in temperature of the coolant at the return line occurs 10 seconds after the fan 270 is turned on) (para. 0076) or more electronic components (electronic components in 110 and 130); detecting, temperature from a temperature sensor (240); directing the ECB to turn off the electric power to the fan to enter a passive cooling mode(through the temperature sensor) ((240) (para. 0072) (para. 0041), (A/C system 100 could be configured to produce a desired (as input into A/C controller 160) humidity, e.g., by adjusting a duty cycle of cycling of fan 146, by adjusting the low threshold temperature and/or high threshold 

Moore does not disclose determining the temperature from the temperature sensor is less than a temperature threshold, wherein the temperature threshold is based on a temperature rating of the fan.

Burstein disclose (figure 1B) the temperature sensor (temperature sensor 45) being less than a temperature threshold based on a temperature rating of the fan ( If the temperature falls below a minimum temperature threshold temperature monitor 46 may instruct speed controller 42 to turn the fan off. If the fan has been turned off, and temperature monitor 46 receives an indication that the temperature of the zone has reached or exceeded the minimum temperature threshold, it may instruct speed controller 42 to turn on fan 10 and enter the startup mode) (para. 0021).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Moore invention with the circuit as disclose by Burstein in order to reduce the current such that the fan operates at a minimum speed, the amount of audible noise generated by the fan during startup may be kept to a minimum level.

Allowable Subject Matter
7. 	Claims 8-13 are allowed.	
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8. The prior art fails to teach “…a controller coupled to the temperature sensor and the ECB and configured to: determine a temperature from the temperature sensor; compare the determined temperature to a temperature threshold based on a lower operating limit temperature rating of the fan; and direct the ECB to turn off the electric power to the fan when the temperature from the temperature sensor is less than the temperature threshold.”

Dependent claims 9-13 are allowable by virtue of their dependency

8.	Claims 2-7 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if it overcome the claim objections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 
9.	Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 

It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838    
                                                                                                                                                                                                     /ADOLF D BERHANE/Primary Examiner, Art Unit 2838